ORDER

PER CURIAM.
Defendant was convicted in a jury-waived case, in Cause No. 921-3237, for possession of a controlled substance. § 195.202, RSMo Supp.1993. He was sentenced to a term of three years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).